DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the applicant claims that the multilayer, heat shrinkable film has a total free shrink at 850C of at least 90% measured in accordance with ASTM D2732, and an instrumented impact energy-to-break of at least 0.65 J/mil, measured in accordance with ASTM D3753. The applicant claims a multilayer film that comprises a first film portion and second film portion. The first film comprises a first outer layer and the second film portion comprises a second layer and a third layer. The applicant uses comprising language within the claim. Thus, the first film portion and the second film portion could comprise a multitude of layers. The first out layer, the second layer, and the third layer could comprise a vast majority of materials in varying amounts. The applicant does not claim the thicknesses of the layers in the multilayer, 
The applicant claims that the film comprises polyamide in an amount of less than 10 wt%, on a total film weight basis. The applicant does not claim a weight percentage for the materials used in the film nor a thickness of layers for the film layers. Thus, it is unclear what is considered the “total film weight basis”. Is it based on film thickness or percentage of materials in the total film? The applicant has examined the claim to read “total film weight basis” as the amount of material in the total film material composition. 
Claims 2-3, 5-14, and 16-19 are rejected as dependents from the independent claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forloni et al. (US 2007/0031691, hereinafter “Forloni) in view of Dayrit et al. (US 2008/0292821, hereinafter “Dayrit”). 

The first outer layer comprises polyester [abstract]. The third layer is a gas-barrier layer comprising EVOH [0078-0079]. The third layer is not crosslinked. The first outer layer does not contain a crosslinked polymer network. 
The multilayer, heat shrinkable film has a total free shrink at 1200C of from about 20 to 140% [0109]. The film comprises less than 10 wt% of polyamide [Table 1 and abstract].
Forloni is silent with regards to the core layer comprising polyvinylidene chloride.
Dayrit discloses a packaging article that is formed from a heat-shrinkable multilayer film [abstract]. The film has a barrier layers that comprises at least one member selected from EVOH, polyamide, polyester, polyvinylidene chloride, etc. as known to those of skill in the art [0096]. 	
Forloni and Dayrit both disclose heat-shrinkable multilayer films that comprise a barrier layer comprising EVOH. Thus, it would have been obvious to one of ordinary skill in the art at 
Modified Forloni is silent with regard to the instrumented impact energy-to-break of at least 0.65 J/mil. Although the prior art does not disclose the instrumented impact energy-to-break of at least 0.65 J/mil, the claimed properties are deemed to be inherent to the structure in the prior art since modified Forloni teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claims 2-3, Forloni discloses that the thickness of the first outer layer will be comprises between 8 and about 40%, and preferably between about 10 and 25% of the overall film thickness [0061].  Thus, Forloni discloses that the polyester makes up from 2 to 20 wt% based on the total film weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. The gas barrier layer comprises at least 80% by weight of EVOH [0079]. The gas barrier layer makes up 9% of the total film thickness [Table 1]. Thus, the polyvinylidene chloride would make up 20% by weight of the core barrier layer, which would be about 2% of the total film weight. The multilayer film includes tie layers that comprises at least one ethylene/unsaturated ester copolymer and an ethylene based polymer [0088]. The tie layers will have a thickness of preferably 8 µm [0089]. The average overall thickness of the multilayer film is from about 14 to 60 µm, thus the ethylene based polymer makes up from 30 wt% to 80 wt% and the ethylene/unsaturated ester making up from 10 to 55 wt% of the total film weight. It is inherent 
In regard to claim 5, Forloni discloses a blend of 50 wt% homogenous ethylene alpha-olefin copolymer and 50 wt% heterogeneous ethylene alpha-olefin copolymer in the heat seal layer [Table 1]. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
In regard to claims 6-7, Forloni a seven to ten layer structure with the first outer layer, the second outer layer, the EVOH-containing core gas-barrier layer, a first tie layer between said core gas-barrier layer and the first outer layer, a second tie layer between said core gas-barrier layer and the second outer layer, an additional core polyolefin layer positioned between the first tie layer and the first outer layer, a third tie layer directly adhering said additional core polyolefin layer to the first outer layer and optionally one to three additional core polyolefin layers positioned between second outer layer and the second tie layer [0094].  The tie layers comprise ethylene-unsaturated copolymers, ethylene-unsaturated ester copolymers, anhydride-modified polyolefins, and mixtures therefore [0088].
In regard to claim 8, Forloni discloses that the film further comprises a plastomer having a peak melting point of ≤900C and a melt index of ≤1.1 g.10 min [0160].
In regard to claim 9, Forloni discloses that the film further comprises a plastomer having a peak melting point of ≤820C [0160].
In regard to claim 10, Forloni discloses that the plastomer has a density of ≤0.908 g/cc2 [0160].

In regard to claim 12, Forloni discloses that the plastomer is in the heat seal layer [0160].
In regard to claim 13, Forloni disclose that the polyester comprises at least one member selected from polyethylene terephthalate, polycyclohexane dimethylene terephthalate, polycyclohexanedimenthanol terephthalic acid, polybutylene terephthalate, polynaphthalene terephthalate, and polyethylene fluranoate, and the polyester has a melting point from 800C to 2700C [0049-0053].
In regard to claim 14, Forloni discloses that the polyester has a melting point of from 2400C to 2700C [0049].
In regard to claim 16, Forloni discloses that the multilayer, heat shrinkable film has a total free shrink at 1200C of from about 20 to 140% [0109].
In regard to claim 17, modified Forloni is silent with regard to the instrumented impact energy-to-break of at least 0.65 J/mil. Although the prior art does not disclose the instrumented impact energy-to-break of at least 0.65 J/mil, the claimed properties are deemed to be inherent to the structure in the prior art since modified Forloni teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
	In regard to claim 18, Forloni discloses that the film does not disclose a polyamide [Table 1].
	In regard to claim 19, Forloni discloses that the film contains polyester in an amount of from 1 to 40 wt% based on total film weight [Table 1].
	In regard to claim 20, Forloni discloses a high modulus, bi-axially oriented film, heat shrinkable comprising a first out layer comprising a polyester, a second outer layer comprising an ethylene homo- or copolymer, and a core layer comprising an ethylene alcohol copolymer [abstract]. The examiner considers the first outer layer of Forloni to be the part of the second film portion that comprises a second layer which is a second outer layer that comprises a polyester. The examiner considers the second outer layer of Forloni to be part of the first film portion hat comprises a first layer which is first out layer and which is a heat-seal layer. Forloni discloses that the second outer layer is preferably a heat-sealable layer [0062]. The layer comprises a blend of at least two different ethylene alpha-olefin copolymer, preferably a blend of a homogenous and a heterogeneous ethylene alpha-olefin copolymer [0066]. The film is irradiated to a level of from about 15 to 150 kGy [0106], thus the first film portion comprises a crosslinked polymer network which has been formed by irradiating the first film portion. 
The first outer layer comprises polyester [abstract]. The third layer is a gas-barrier layer comprising EVOH [0078-0079]. The third layer is not crosslinked. The first outer layer does not contain a crosslinked polymer network. 
Forloni a seven to ten layer structure with the first outer layer, the second outer layer, the EVOH-containing core gas-barrier layer, a first tie layer between said core gas-barrier layer and the first outer layer, a second tie layer between said core gas-barrier layer and the second outer layer, an additional core polyolefin layer positioned between the first tie layer and the first outer layer, a third tie layer directly adhering said additional core polyolefin layer to the first outer layer and optionally one to three additional core polyolefin layers positioned between second outer layer and the second tie layer [0094].  The tie layers comprise ethylene-unsaturated copolymers, ethylene-unsaturated ester copolymers, anhydride-modified polyolefins, and mixtures therefore [0088].
Forloni is silent with regards to the core layer comprising polyvinylidene chloride.
Dayrit discloses a packaging article that is formed from a heat-shrinkable multilayer film [abstract]. The film has a barrier layers that comprises at least one member selected from EVOH, polyamide, polyester, polyvinylidene chloride, etc. as known to those of skill in the art [0096]. 	
Forloni and Dayrit both disclose heat-shrinkable multilayer films that comprise a barrier layer comprising EVOH. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize polyvinylidene chloride as disclosed in Dayrit in the core barrier layer of Forloni motivated by the expectation of forming a barrier layer that serve as a barrier to one or more gases [Dayrit 0096].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782